Citation Nr: 0819279	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from November 1941 to October 1942 and from July 
1945 to February 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 9, 1942 to October 24, 1942.  
He died in August 1996.  The claimant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the appellant's application to reopen the claim for 
service connection for cause of the veteran's death.  


FINDINGS OF FACT

1.  In May 2001, the RO denied service connection for cause 
of the veteran's death.  The appellant did not appeal this 
decision.  

2.  Evidence received since the May 2001 decision denying 
service connection for cause of death, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

3.  The veteran died in August 1996.  The death certificate 
lists his immediate cause of death as cardio-respiratory 
arrest, with antecedent cause of pulmonary tuberculosis (PTB) 
and underlying cause of heart failure.  The veteran was not 
service connected for any disabilities during his life time.

4.  The competent medical evidence now on file shows that the 
cause of the veteran's death was related to service, to 
include his time as a prisoner of war. 


CONCLUSIONS OF LAW

1.  The May 2001 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's May 2001 final 
decision denying service connection for cause of death is new 
and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 
C.F.R. § 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran is a former prisoner of war, certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

In May 2001, the RO denied service connection for cause of 
death.  The appellant was notified of this decision and of 
her appellate rights by letter later that same month.  She 
did not appeal.  The May 2001 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's most recent final decision that is sufficient to reopen 
the veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes letters dated July 2004, September 2005, November 
2005, and January 2006 from Dr. R.V.S., stating that he had 
treated the veteran on several occasions prior to his death 
and that the veteran suffered from a cardiac ailment due to 
the harsh treatment he incurred during service as a POW that 
progressed into congestive heart failure, which lead to his 
death.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claims since it shows the presence of his 
claimed disabilities during service.  As new and material 
evidence has been presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for cause of the veteran's death has been 
received, the Board will address the issue of entitlement to 
service connection for the veteran's cause of death on the 
merits.  Inasmuch as the RO addressed the merits of the 
claims, the veteran is not prejudiced by the Board's also 
addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran was a prisoner of war from April 1942 to October 
1942.  He died in August 1996.  The death certificate shows 
that the veteran's immediate cause of death was cardio-
respiratory arrest, antecedent cause was PTB, and underlying 
cause was heart failure.  

As noted above, the veteran's private physician stated that 
the veteran had a cardiac ailment prior to his death that 
lead to congestive heart failure contributing to his demise.  
According to 38 C.F.R. § 3.309(c), congestive heart failure 
is also one of the presumptive disabilities for former POWs.  
Therefore, because the veteran's death certificate stated 
that the underlying cause of death was heart failure and the 
veteran's private physician specified that the condition was 
in fact congestive heart failure, service connection for the 
veteran's cause of death is warranted.  

Notice and Assistance

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Thus, there is no 
prejudice to the veteran in deciding her claim at this time.  
See Bernard, supra.  


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


